
	
		II
		111th CONGRESS
		1st Session
		S. 206
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a program to help States expand the education system to
		  include at least 1 year of early education preceding the year a child enters
		  kindergarten.
	
	
		1.Short titleThis Act may be cited as the
			 Early Education Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)A national
			 commitment should be established that all children have access to high quality
			 early education.
			(2)Research suggests
			 that a child’s early years are critical to the development of the brain. Early
			 brain development is an important component of educational and intellectual
			 achievement.
			(3)The National
			 Research Council of the National Academy of Sciences reported that early
			 education opportunities are necessary if children are going to develop the
			 language and literacy skills necessary to learn to read.
			(4)Evaluations of
			 early education programs demonstrate that compared to children with similar
			 backgrounds who have not participated in early education programs, children who
			 participate in such programs—
				(A)perform better on
			 reading and mathematics achievement tests;
				(B)are more likely
			 to stay academically near their grade level and make normal academic progress
			 throughout elementary school;
				(C)are less likely
			 to be held back a grade or require special education services in elementary
			 school;
				(D)show greater
			 learning retention, initiative, creativity, and social competency; and
				(E)are more
			 enthusiastic about school and are more likely to have good attendance
			 records.
				(5)Studies have
			 estimated that for every dollar invested in quality early education, about 7
			 dollars are saved in later costs.
			3.Early
			 educationThe
			 Elementary and Secondary Education Act of
			 1965 (20
			 U.S.C. 6301 et seq.) is amended by adding at the end the
			 following:
			
				XEarly
				education
					10001.Early
				education program
						(a)Definition of
				early educationIn this section, the term early
				education means not less than a half-day of schooling each week day
				during the academic year preceding the academic year a child enters
				kindergarten.
						(b)PurposeThe
				purpose of this section is to establish a program to develop the foundation of
				early literacy and numerical training among young children by helping State
				educational agencies expand the education system to include early education for
				all children.
						(c)Program
				authorized
							(1)In
				generalThe Secretary is authorized to award grants to not less
				than 10 State educational agencies to enable the State educational agencies to
				expand the education system with programs that provide early education.
							(2)Matching
				requirementThe amount provided to a State educational agency
				under paragraph (1) shall not exceed 50 percent of the cost of the program
				described in the application submitted pursuant to subsection (d).
							(3)RequirementsEach
				program assisted under this section shall—
								(A)be carried out by
				1 or more local educational agencies, as selected by the State educational
				agency;
								(B)be carried
				out—
									(i)in a public
				school building; or
									(ii)in another
				facility by, or through a contract or agreement with, a local educational
				agency carrying out the program;
									(C)be available to
				all children served by such local educational agency; and
								(D)only involve
				instructors who are licensed or certified in accordance with applicable State
				law.
								(d)ApplicationEach
				State educational agency desiring a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require. Each application shall—
							(1)include a
				description of—
								(A)the program to be
				assisted under this section; and
								(B)how the program
				will meet the purpose of this section; and
								(2)contain a
				statement of the total cost of the program and the source of the matching funds
				for the program.
							(e)Secretarial
				authorityIn order to carry out the purpose of this section, the
				Secretary—
							(1)shall establish a
				system for the monitoring and evaluation of, and shall annually report to
				Congress regarding, the programs funded under this section; and
							(2)may establish any
				other policies, procedures, or requirements, with respect to the
				programs.
							(f)Supplement not
				supplantFunds made available under this section shall be used to
				supplement, not supplant, other Federal, State, or local funds, including funds
				provided under Federal programs such as the Head Start programs carried out
				under the Head Start Act and the Even
				Start family literacy program carried out under subpart 3 of part B of title
				I.
						(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section not less than $300,000,000 for each of the fiscal years 2010
				through
				2014.
						.
		4.Conforming
			 amendmentThe table of
			 contents in section
			 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by adding at the end the
			 following:
			
				
					TITLE X—Early education
					Sec. 10001. Early education
				program.
				
				.
		
